           Case 1:20-cr-00006-PB Document 8 Filed 01/24/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA ]
                         ]
          v.             ]                         Case No. 20-cr-06-01-PB
                         ]
CHRISTOPHER C. CANTWELL ]



                                       APPEARANCE

       Please enter my appearance as co-counsel for the defendant, Christopher C. Cantwell, in

the above-entitled case.


                                                   Respectfully submitted,


                                                   By His Attorney,

Date: January 24, 2020                             /s/ Jeffrey S. Levin
                                                   Jeffrey S. Levin (N.H. Bar No. 12901)
                                                   Assistant Federal Defender
                                                   Federal Defender Office
                                                   22 Bridge Street, 3rd Floor
                                                   Concord, NH 03301
                                                   Tel. (603)226-7360
                                                   E-mail: Jeff_Levin@fd.org




                               CERTIFICATE OF SERVICE

       I hereby certify that the above document was served upon the following individuals on
January 24, 2020, and in the manner specified herein: electronically served through CM/ECF to
AUSA John Davis and AUSA Anna Krasinski, attorneys for the Government.

                                                   /s/ Jeffrey S. Levin
                                                   Jeffrey S. Levin
